DETAILED ACTION
The application of Flores et al., for an “Integrated circuit with debugger and arbitration interface” filed on December 31, 2020 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statement (IDS) submitted on July 26, 2021 has been considered.
Claims 1-21 are presented for examination. 
Claims 1-21 are rejected under 35 USC § 102.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sarangi et al. (U.S. PGPUB 20150082093). 

As per claims 1 and 11, Sarangi discloses an integrated circuit ([0005])/system, comprising: a terminal adapted to be coupled to a peripheral component ([0033]); a processor core coupled to the terminal ([0031]); 
memory coupled to the processor core and storing a debugger for execution by the processor core ([0032]);
 a debugger ([0016]); an interface coupled to the debugger ([0063]-[0072]) and (Fig. 5), the interface having:
arbitration logic coupled to the debugger ([0063]) and (Fig. 5);
a power processor coupled to the arbitration logic ([0063]-[0072]) and (Fig. 5); and
a power management network coupled to the power processor ([0063]-[0072]) and (Fig. 5); and
subsystems coupled to the interface, wherein the debugger is configured to perform debugging operations of the subsystems via the interface ([0031] and [0035]).

As per claims 2 and 12, Sarangi discloses the arbitration logic is configured to: receive a debug request from the debugger; and generate an interrupt to the power processor responsive to the received debug request ([0041], [0043], [0063], and [0068]).

As per claims 3, 13, and 18, Sarangi discloses the power processor is configured to: determine a power state of the subsystem related to the debug request responsive to the interrupt; and perform a first set of operations to power-up the subsystem related to the debug request if the determined power state of the subsystem related to the debug request is an off-state ([0061]-[0068]).

As per claim 4, Sarangi discloses the first set of operations includes: provide control signals to the power management network to power on the subsystem related to the debug request; and send a notification to the arbitration logic to confirm that the subsystem related to the debug request is in an on-state ([0063]-[0072]).

As per claim 5, Sarangi discloses the first set of operations includes: receive a notification from the arbitration logic that debug operations related to debug request are complete; and provide control signals to the power management network to restore the subsystem related to the debug request to the off-state responsive to the received notification ([0005]-[0007] and [0061]-[0068]).

As per claims 6, 15, and 20, Sarangi discloses the power processor is configured to perform a second set of operations if the determined power state of the subsystem related to the debug request is an on-state ([0005]-[0007] and [0061]-[0068]).

As per claim 7, Sarangi discloses the second set of operations include send a notification to the arbitration logic to confirm that the subsystem related to the debug request is in an on-state ([0005]-[0007] and [0061]-[0068]).

As per claim 8, Sarangi discloses the second set of operations include: receive a notification from the arbitration logic that debug operations related to debug request are complete; and maintain the subsystem related to the debug request in the on-state responsive to the received notification ([0005]-[0007]).

As per claim 9, Sarangi discloses the integrated circuit is an infotainment integrated circuit, the interface is part of a secure microcontroller domain, and the subsystems include processors and memory ([0016]).

As per claim 10, Sarangi discloses the arbitration logic is configured to: set clock sources on which a requested subsystem depends to active; set power domain on which the subsystem depends to active; and remove clock gating for the requested subsystem ([0021], [0026] and [0040]-[0043]).   

As per claims 14 and 19, please refer to claims 4-5.
As per claims 16 and 21, please refer to claims 7-8.

As per claim 17, Sarangi discloses a method, comprising:
generating, by a processor core of an integrated circuit, a debug request for a subsystem of the integrated circuit ([0005], [0031], [0037], and [0041]-[0043]);
generating, by an interface between the processor core and the subsystem, a power processor interrupt responsive to the generated debug request ([0005], [0041] and [0043]);
providing, by the power processor, a notification to the interface once the subsystem related to the debug request is identified to be in an on-state ([0006]-[0007] and [0061]); and
performing, by the processor core, debug operations responsive to the notification via the interface ([0059] and [0067]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113